AFFIRMED; Opinion Filed October 29, 2015.




                                             In The
                                    Qeourt of ~peals
                          .1'iftb IUstrtrt of t!texas at llallas
                                     No. 05-15-00235-CR

                           JENNIE REBECCA GITAU, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-30933-S

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Myers

       A jury convicted Jennie Rebecca Gitau of aggravated assault with a deadly weapon. The

jury assessed punishment at three years' imprisonment and a $1000 fine, and recommended that

the sentence and fine be probated. The trial court placed appellant on eight years' community

supervision and probated the fine. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). On

appeal, appellant's attorney filed a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

( 1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim.
                                                                             RECEIVED IN
                                                                        r_:OURT CH.      ·~PP~ALS,   5th DIST.

                                                                              !dl ''·'
                                                                               (·.Jv      1. 1 'i Ol 1!;
                                                                                                L    l'l.j




                                                                            LISA MATZ
                                                                        CLERK. 5th DISTRICT
App. [Panel Op.] 1978).      Counsel delivered a copy of the brief to appellant.         We advised

appellant of her right to file a pro se response, but she did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel's brief. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005) (explaining appellate court's duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court's judgment.




                                                       Is/ Lana Myers
                                                       LANA MYERS
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150235F.U05




                                                 -2-
                                   ~ourt  of ~peals
                        .:ttftb )Btsttttt of tEtxas at )Ballas

                                      JUDGMENT


JENNIE REBECCA GITAU, Appellant                   Appeal from the 282nd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00235-CR       V.                       F13-30933-S).
                                                  Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Francis participating.



      Based on the Court's opinion of this date, the trial court's judgment is AFFIRMED.



      Judgment entered this October 29th, 2015.




                                            -3-
Order issued October 29, 2015




                                            In The
                                Gtnurt nf J\ppad.e
                        Ktftlp Bi.etritt nf OJW~.G at Ballas


                                     No. 05-15-00235-CR


                           JENNIE REBECCA GITAU, Appellant

                                              v.
                           THE STATE OF TEXAS, Appellee


                                         ORDER

                          Before Justices Bridges, Francis, and Myers

       Based on the Court's opinion of this date, we GRANT the June 1, 2015 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Jennie Rebecca Gitau,

3084 N. Jim Miller Road, No. 104, Dallas, Texas, 75201.



                                                     Is/ Lana Myers
                                                     LANA MYERS
                                                     JUSTICE
Q1nurt of .i\ppraln                                                                                                                                    ~E.SPOs~
3Fiftq IDintrid nf IDrxa.s at IDulla.s                                                                                                            4'        0~
                                                                                                                                                 Sf .~:"""l~L .::::"'J~
George L. Allen Sr. Courts Building                                                                                                             !::'       ;;~---·
600 Commerce Street, Suite 200                                                                                                                  Z          --..""!£~~"!!"PITNEY   BOWES

Dallas, Texas 75202                                                                                                                             ":;)             $ 000.48 5




                                                                            CASE: 05-15-00235-CR
                                                                            JENNIE GITAU
                                                                                                                                                                                  N5-N
                                                                            3084 N. JIM MILLER RD.
                                                                            NO. 104
                                                                            DALLAS, TX 75201
                                                               ~ - -.no.;~~·~
                                         -:•;::::•-:;:•-;::•-~F,I:~'yoo..(o
                                           :-·.:;.....:... :-..·"!;:fT-.:;..Y.•' " C..,3••"?
                                                                                      ·-~.:;.;..   JHJI,t "''11'1111' "'l'llllllll''ll'l'l•l•'•l'''lll'II''''''IIJI